 1   LAW OFFICES OF BILL LATOUR
 2   BILL LATOUR [CSBN: 169758]
          1420 E. Cooley Dr., Suite 100
 3        Colton, California 92324
 4        Telephone: (909) 796-4560
          Facsimile: (909) 796-3402
 5
          E-Mail: fed.latour@yahoo.com
 6
 7   Attorney for Plaintiff
 8                      UNITED STATES DISTRICT COURT
 9            CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10
                                         )          No. CV 18-5157 SP
11   NATASHA D. DUNBAR,                  )
12                                       )          [PROPOSED] ORDER AWARDING
           Plaintiff,                    )          EAJA FEES
13                                       )
14         v.                            )
                                         )
15
     ANDREW SAUL, Commissioner of Social )
16   Security,                           )
17
                                         )
           Defendant.
18
19         Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
20         IT IS ORDERED that EAJA fees are awarded in the amount of THREE
21   THOUSAND NINE-HUNDRED NINE DOLLARS AND 20/100 ($3,909.20) subject
22   to the terms of the stipulation.
23
24
                 October 25, 2019 ____________________________________
           DATE: ___________
25
                                        HON. SHERI PYM,
26                                      UNITED STATES MAGISTRATE JUDGE
27
28




                                              -1-
